Exhibit 10.1

D.C. CAPITAL PARTNERS, L.P.

C/O D.C. CAPITAL ADVISORS, LIMITED

800 THIRD AVENUE, 39TH FLOOR

NEW YORK, NY 10022

May 5, 2020

BY ELECTRONIC MAIL

Superior Industries International, Inc.

26600 Telegraph Road, Suite 400

Southfield, Michigan 48033

Attn:           Joanne M. Finnorn   Senior Vice President, General Counsel and
Corporate Secretary

 

  Re:

Notice of Withdrawal of Nomination of a Certain Individual for Election as a
Director at the 2020 Annual Meeting of Superior Industries International, Inc.

Dear Ms. Finnorn:

On January 24, 2020, D.C. Capital Partners, L.P. (“D.C. Capital”) delivered a
letter to Superior Industries International, Inc. (the “Company”), as
supplemented on February 3, 2020 (collectively, the “Nomination Letter”),
notifying the Company as to D.C. Capital’s nomination of an individual, Raynard
D. Benvenuti, for election to the Board of Directors of the Company (the
“Board”) at the Company’s 2020 annual meeting of stockholders, or any other
meeting of stockholders held in lieu thereof, and any adjournments,
postponements, reschedulings or continuations thereof (the “2020 Annual
Meeting”).

This letter serves as notice to the Company that, effective as of the Effective
Time (as defined below), D.C. Capital hereby irrevocably withdraws its
Nomination Letter and, accordingly, its nomination of Mr. Benvenuti for election
to the Board at the 2020 Annual Meeting and hereby agrees, on behalf of itself
and its affiliates, including D.C. Capital Partners, L.P., D.C. Capital
Advisors, Limited, D.C.R. Partners, L.P., and Douglas L. Dethy, that (i) it will
not submit any director nominations, stockholder proposals, and/or other
business in connection with the 2020 Annual Meeting, and (ii) it will, subject
to the satisfaction of the Voting Conditions (as defined below) as reasonably
determined by D.C. Capital, cause all of its shares of the Company’s Common
Stock beneficially owned, directly or indirectly, by it and/or its affiliates to
be present at the 2020 Annual Meeting for quorum purposes and to be voted
thereat on the Company’s proxy card or voting instruction form (A) in favor of
the election to the Board of the director nominees recommended for election by
the Board and against the removal of any directors whose removal is not
recommended by the Board, and (B) against any nominees to serve on the Board
that have not been recommended by the Board. The Company agrees that, within ten
(10) days of the Effective Time, it will reimburse D.C. Capital for its
reasonable and documented fees and expenses incurred in connection with the
matters related to the preparation of the Nomination Letter and related
correspondence with the Company, D.C. Capital’s engagement with the Company, and
the preparation of this notice of withdrawal in an amount not to exceed, in the
aggregate, $75,000. The Effective Time shall be deemed to occur immediately
following (i) the Company’s issuance of a press release, substantially in the
form previously reviewed by D.C. Capital, announcing the Board’s intention to
appoint Mr. Benvenuti to the Board, and (ii) the execution of a non-disclosure
agreement between the Company and Mr. Benvenuti (the “NDA”). For purposes of
this letter, the term Voting Conditions shall mean (1) the Board immediately
commences its onboarding process for Mr. Benvenuti, including to provide access
to Mr. Benvenuti of all information typically shared with an incoming director
during the onboarding process and information reasonably requested by him, but
excluding any information to the extent required to preserve the attorney client
privilege or attorney work product and (2) in the Company’s proxy statement
relating to such meeting, the



--------------------------------------------------------------------------------

Company discloses Mr. Benvenuti as a director to be appointed to the Board on
the earlier of (a) immediately following the 2020 Annual Meeting or (b) July 10,
2020, and, subject to the Board’s customary review and confirmation of his
independence to serve on the committee, indicating that he will also be
appointed to the Board’s Nominating and Corporate Governance Committee.

If you are in agreement with the foregoing terms and conditions, please
countersign below.

 

Very truly yours, D.C. Capital Partners, L.P. By:  

D.C. Capital Advisors, Limited

its Investment Advisor

By:  

/s/ Douglas L. Dethy

  Name:   Douglas L. Dethy   Title:   Managing Director

Agreed and Accepted:

 

Superior Industries International, Inc. By:  

/s/ Joanne Finnorn

  Name:   Joanne Finnorn   Title:   Senior Vice President, General Counsel &
Corporate Secretary